Citation Nr: 0321891	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an effective date prior to July 2001, for 
an award of a 10 percent disability evaluation for residual 
scar with incisional hernia.  

2.  Entitlement to an effective date prior to December 11, 
1995, for an award of a 10 percent disability evaluation for 
residual scar with incisional hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne



INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945.  

The case arises out of a February 2002 rating action entered 
by the Pittsburgh, PA Department of Veterans Affairs (VA) 
regional office (RO).  It was perfected for appeal to the 
Board of Veterans' Appeals (Board) in June 2002.  

It should be noted that the issue certified as on appeal by 
the RO was entitlement to an earlier effective date for 
service connection for residual scar with incisional hernia.  
As will be explained in the decision below, however, the 
issue is more appropriately characterized as entitlement to 
an earlier effective date for the award of a 10 percent 
evaluation for that disorder.  Furthermore, by this decision 
the Board is granting an earlier effective date for that 
award to December 1995, but because additional development is 
needed to ascertain whether the award of that benefit may be 
made prior to that date, the issue is divided into two parts 
for administrative tracking purposes.  


FINDINGS OF FACT

1.  The veteran's original claims file was lost in 
approximately 1996, and his current file is a rebuilt one.  

2.  The veteran was originally service connected for the 
residuals of fragment wounds shortly after his discharge from 
service, which had been evaluated as 50 percent disabling 
from 1945, and 40 percent disabling from 1949.  

3.  The veteran's 40 percent disability evaluation from 1949 
was characterized for rating purposes as a pleural cavity 
injury under Diagnostic Code 6818.

4.  In the February 2002 rating action under appeal, the 
veteran was assigned a separate 10 percent disability 
evaluation for an incisional hernia scar, effective from a 
July 2001 statement received from the veteran which sought an 
increase in his benefits.  

5.  Information from the veteran's service organization 
reflects that the veteran's original claims file was 
forwarded to the Washington, DC VA regional office on 
December 11, 1996, for consideration of an increased 
evaluation for the veteran's service connected disabilities, 
after which the claims file was apparently lost.  

6.  Other information from the veteran's service organization 
reflects that when the veteran was first awarded service 
connection in 1945, his disability was evaluated under 
Diagnostic Code 0737 of the 1945 Schedule for Rating for 
Disabilities as a ventral hernia.   

7.  The date when the veteran's claims file was transferred 
to the Washington, DC VA regional office in 1996, may be 
construed as the date of receipt of a claim for an increased 
rating for the disability at issue, for which service 
connection had already been in effect.  

8.  March 1996 internal correspondence of the veteran's 
service organization, and the veteran's contentions of 
entitlement to benefits effective from 1982, may be construed 
as evidence reflecting an increase in disability one year 
prior to December 1996.  


CONCLUSION OF LAW

The criteria for an award of an effective date from December 
11, 1995, for a 10 percent rating for residual scar with 
incisional hernia, are met.  38 U.S.C.A. § 5110 (b)(2); (West 
2002); 38 C.F.R. 3.400(o)(1)(2), (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned in the Introduction, this case comes before the 
Board out of a February 2002 rating action.  It arises, 
however, out of a specific context.  In this regard, the 
evidence shows that the veteran's original claims file was 
apparently lost in approximately 1996.  Therefore, the 
evidence available at this time is contained in a re-built 
claims file which is not very voluminous.  Nevertheless, 
information that was apparently stored by VA electronically, 
showed that for many years the veteran had been assigned a 40 
percent disability evaluation due to a pleural cavity injury 
which was evaluated under Diagnostic Code 6818 of the VA's 
Schedule for Rating Disabilities.  Other information obtained 
from Federal sources showed that this disability had been, in 
fact, incurred as a consequence of machine gun fire which 
struck the veteran during battle in Europe in June 1944.  
This information is likewise consistent with 1996 internal 
memorandums from the veteran's service organization, that 
have been associated with the claims file.  Thus, prior to 
the time in question, this combat wounded World War II 
veteran had been assigned a 40 percent disability evaluation 
for service connected disability for many years.   

In July 2001, the RO received a VA Form 21-4138 (Statement in 
Support of Claim) from the veteran in which he sought an 
"increase in benefits," and "entitlement to service 
connection for hernia caused by abdomen wound and strain 
currently service connected."  Given the relatively limited 
information available to the RO, this was construed as a 
separate claim for service connection, and the veteran was 
scheduled for an examination for VA purposes.  This 
examination was conducted in September 2001, and in pertinent 
part, revealed the presence of a mildly tender hernia defect 
in the middle of a gunshot wound scar on the veteran's left 
upper abdomen.  Given these findings, in a February 2002 
rating action, the veteran was assigned a separate 10 percent 
disability evaluation for "residual scar with incisional 
hernia" under Diagnostic Codes 7339-7804, which was in 
addition to the 40 percent rating he had been assigned for 
the disability characterized as a pleural cavity injury.  [At 
the time, Diagnostic Codes 7339-7804 contemplated post 
operative ventral hernias (7339) and superficial scars 
(7804).  Since the veteran did not meet the criteria for a 
compensable evaluation under Diagnostic Code 7339, which 
required a hernia not well supported by a belt, or the 
presence of weakening of the abdominal wall and indication 
for a supporting belt, he was assigned a 10 percent 
evaluation for a painful scar under Diagnostic Code 7804.]  
The veteran disagreed with the effective date that had been 
assigned for the separate evaluation awarded by this rating 
action, and this appeal ensued.  

In considering the veteran's claim, the Board is obviously 
limited by the absence of many historical documents.  As 
mentioned above, however, the record does include copies of 
certain internal memorandums prepared by the service 
organization that represents the veteran.  One of these 
documents includes a brief history of the veteran's ratings, 
which shows that the veteran had been service connected for 
the residuals of his gun shot wound in a November 1945 rating 
action, which had been assigned a 50 percent disability 
evaluation under the provisions of Diagnostic Code 0737.  As 
it happens, the Schedule for Rating Disabilities in effect in 
1945, shows that Diagnostic Code 0737 contemplated disability 
due to ventral hernia.  This rating would appear to be 
consistent with copies of some of the veteran's service 
medical records (3 pages) the RO was able to obtain after the 
veteran's claims file was lost.  These service records show 
the presence of an epigastric hernia following a gunshot 
wound the veteran sustained to the abdomen, which with other 
injuries (multiple cicatrices of the upper aspect of the 
abdomen) were incapacitating the veteran for military service 
due to "severe pain in abdomen."  

Although the memorandum from the veteran's service 
organization goes on to show that the veteran's disability 
evaluation was reduced to 40 percent in 1946, and evaluated 
at that level under the provisions of Diagnostic Code 6818 as 
a pleural cavity injury from at least 1949, it is apparent an 
epigastric hernia was present following the wounds the 
veteran sustained in combat, and remained present since that 
time, as shown by the report of the examination conducted for 
VA purposes in 2001.  Also apparent, given the 0737 
Diagnostic Code for a ventral hernia under which the veteran 
was evaluated in 1945, is that it may be concluded that in 
1945 the veteran had already established service connection 
for the hernia which was assigned a separate 10 percent 
evaluation by the RO in 2002.  (In regard to the Diagnostic 
Code used to evaluate the veteran's disability in 1945, there 
is little reason to doubt it was Diagnostic Code 0737, given 
what the service records show, and the familiarity a service 
organization would have with VA records.)  

Since service connection for a hernia has been in effect from 
1945, the more appropriate view of the veteran's current 
claim is not one where he seeks to establish entitlement to 
service connection from an earlier date, but one in which he 
seeks to establish the 10 percent rating assigned for his 
hernia, from an earlier effective date.  As to this issue, 
applicable criteria provide that the effective date for 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).

Certainly, the July 2001 statement from the veteran in which 
he sought increased benefits may be construed as a claim.  It 
is also apparent from viewing the content of the internal 
memorandums from the veteran's service organization, however, 
that shortly before the loss of the veteran's claims file in 
1996, that service organization was reviewing the record with 
the apparent intention of establishing the veteran's 
entitlement to increased compensation benefits.  In regard to 
these efforts, the evidence of record also includes a 
photocopy of what appears to be a print out of a computer 
screen reflecting the transfer of the veteran's original 
claims file to the Washington, DC VA regional office on 
December 11, 1996.  In the context of the service 
organizations memorandums, this transfer was apparently 
accomplished to address the concerns regarding the veteran's 
increased compensation entitlement.  (The transfer of the 
veteran's original claims file to the Washington, DC., RO 
appears to have been acknowledged by the Pittsburgh RO in 
electronic mail correspondence generated in 1999, when 
attempts were made to locate the veteran's original claims 
file.)  

Although the specific purpose of the transfer of the 
veteran's claims file to the Washington, DC RO in December 
1996 cannot be known with certainty in the absence of the 
original claims file, in view of the content of the service 
organization memorandums, and the veteran's contentions 
regarding his entitlement to an earlier effective date for 
the award of benefits granted in 2002, it is reasonable to 
conclude that it had as its purpose, to establish an 
increased rating for the veteran's service connected 
disability.  Concluding that the veteran's claims file passed 
to a VA RO on December 11, 1996, for the purpose of 
establishing entitlement to an increased rating, it may be 
concluded that the 2002 rating action that assigned a 10 
percent evaluation for the veteran's incisional hernia arose 
from that December 1996 claim.  Moreover, in view of the fact 
that the service organization memorandums addressing this 
claim are dated beginning in March 1996, and the veteran 
contended in his March 2002 notice of disagreement with the 
effective date assigned in February 2002, that the effective 
date should have been from 1982, the Board is persuaded that 
the veteran's hernia was at least mildly tender as to warrant 
a 10 percent rating under Diagnostic Code 7804, from one year 
prior to the December 1996 claim, or December 11, 1995.  

Under the unique circumstances of this case, therefore, the 
Board concludes that the evidence satisfactorily shows that 
an increase in disability of the veteran's residual scar, 
incisional hernia was ascertainable one year prior to the 
date of his December 11, 1996 claim for benefits.  
Accordingly, the criteria for a 10 percent rating for that 
disability, effective from December 11, 1995 are met, and to 
this extent the appeal is granted.  

In reaching its conclusion as set out above, the Board must 
observe that while this decision is favorable to the veteran, 
it was accomplished without providing the veteran the 
benefits of the procedural safeguards set out under the 
provisions of the Veterans Claims Assistance Act of 2000, 
(VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  (These provisions were 
applied to the veteran's case by the RO, when that body was 
considering the veteran's claim as one for service 
connection, rather than as a claim for an earlier effective 
date for the benefit that was awarded.)  Although this 
decision is favorable to the veteran as far as it goes, and 
therefore, no harm can result from the failure to apply the 
provisions of the VCAA to that extent, in view of the 
veteran's contentions regarding entitlement to benefits from 
1982, and the failure to apply the VCAA to his effective date 
claim, further development of this case will be necessary to 
ascertain whether an effective date for the benefits at issue 
may be awarded even prior to 1995.  Further instructions in 
this regard will be set out in the Remand below.  


ORDER

Entitlement to an earlier effective date for an award of a 10 
percent rating for residual scar with incisional hernia from 
December 11, 1995, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

As set forth above, by this decision the Board has awarded a 
10 percent evaluation for the veteran's residual scar with 
incisional hernia, effective from December 1995.  The record 
does not show, however, that in the context of the veteran's 
effective date claim, he has been informed of the provisions 
of the VCAA, and his rights and obligations under that law as 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  [These provisions modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  VA must also make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  Moreover, the amended 
"duty to notify" requires VA to notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).]

Since the veteran has not been advised under the VCAA, as 
interpreted by the United States Court of Appeals for 
Veterans Claims in Quartuccio, as to what evidence would 
substantiate his claim, and if existent, which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, VA will attempt to 
obtain on his behalf, the case must be returned to the 
Veterans Benefits Administration to accomplish this task.  

At the same time, this will give the veteran an opportunity 
to explain more fully his contention that he should be 
assigned an effective date for the 10 percent rating at issue 
from "May 14, 1982," as well as identify any pertinent 
records that may support that contention.  Likewise, it will 
provide an opportunity to obtain any other records, 
(potentially including VA treatment records), from which it 
may be possible to assign an effective date for the benefit 
at issue, even earlier than that which was assigned above.  

The remand is made necessary by the holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), decided on May 1, 2003, by the United 
States Court of Appeals for the Federal Circuit, which found 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case because the veteran was not provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

This case is therefore remanded to the Veterans Benefits 
Administration for the following:  

Appropriate action should be taken to ensure full 
compliance with the notice provisions of 
38 U.S.C.A. § 5103 in the specific context of the 
veteran's claim for an earlier effective for the 10 
percent rating assigned for his residual scar, 
incisional hernia, including notification to the 
veteran of his responsibilities in regard to his 
claim, and those of VA.  The veteran should be 
specifically requested to offer an explanation for 
his contention the effective date at issue should 
be from May 14, 1982.  Any response from the 
veteran then should be reviewed, any additional 
development as may be indicated by this response 
undertaken, and the claim re-adjudicated.  If an 
effective date for an award of benefits is not 
granted prior to December 11, 1995, the veteran 
should be provided a supplemental statement of the 
case.  This document should include notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
case should be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue, and the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



